Citation Nr: 0431253	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
knee.

2.  Entitlement to an initial rating greater than 0 percent 
for uterine fibroid tumors.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel
INTRODUCTION

The appellant had active military service from January 1975 
to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
arthritis, right knee and assigned an initial rating of 0 
percent for service-connected uterine fibroid tumors 
respectively.

The Board additionally notes that the appellant appears to 
have reasonably raised the issue of entitlement to service 
connection for loss of a creative organ.  (See Board Hearing 
Transcript at 18, June 2004).  Moreover, this issue was not 
previously addressed by the RO.  As such, the Board refers 
the issue of entitlement to service connection for loss of a 
creative organ to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's arthritis, right knee was not incurred or 
aggravated by any incident of active military service.

2.  The appellant's arthritis, right knee was not manifested 
within one year after separation from active military 
service.

3.  The appellant's service-connected uterine fibroid tumors 
are manifested by subjective complaints of pain, cramping, 
and heavy and prolonged menstruation.  The objective medical 
evidence shows uterine fibroids characterized by dyspareunia, 
dysmenorrhea, and the need to take birth control pills for 
abnormal bleeding.

4.  The appellant's uterine fibroid tumors do not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
arthritis, right knee are not satisfied.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for service-connected uterine fibroid tumors are 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.116, Diagnostic Code 7613 (2004).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
uterine fibroid tumors.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims currently pending on 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
her claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate her claims, 
and the responsibility for obtaining it, by letters dated in 
April 2001 and September 2002.  These letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board also notes in passing that the April 1996 and 
October 2002 rating decisions on appeal, the statements of 
the case (SOC's), the supplemental statements of the case 
(SSOC's), and multiple supplemental correspondence, also 
adequately informed the appellant of the types of evidence 
needed to substantiate her claims.  Moreover, the April 2001 
VCAA letter addressed the general legal requirements of a 
service connection claim, and the September 2002 VCAA letter 
addressed the specific legal requirements of a service 
connection claim for right knee and uterine fibroid 
disabilities.  Therefore, the Department's duty to notify has 
been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claims currently on appeal took place in April 1996, or prior 
to the April 2001 and September 2002 VCAA notification 
letters.  Furthermore, recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of her claims.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of her statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA medical records, VA 
examination records, VA hospitalization records, private 
medical records, multiple lay statements, Board hearing 
transcript, and the appellant's own contentions.  As such, VA 
has no outstanding duty to assist the appellant in obtaining 
any additional information or evidence.  At every stage of 
the process, the appellant was informed of the information 
needed to substantiate her claims, and VA has obtained all 
evidence identified by the appellant.  Therefore, the Board 
finds that all indicated medical records have been obtained 
and the appellant has not referenced any outstanding records 
or information that she wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded several VA 
examinations with respect to the issues currently pending on 
appeal.  The most recent VA examination took place in 
February 2004.  Therefore, as discussed in further detail 
below, the Board finds that VA reexamination is not necessary 
and there exists sufficient medical evidence to decide the 
appellant's claim.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.


II.  Service Connection for Arthritis, Right Knee

The appellant contends that she incurred arthritis, right 
knee as a result of her active military service.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of her service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2004).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The first evidence of a right knee disability is contained 
within the appellant's VA medical records dated in May 1996.  
For example, the aforementioned VA medical records contain an 
initial diagnosis of "mild degenerative arthritic changes of 
both knees".  As such, service connection may be established 
for a current disability on the basis of a presumption under 
the law that certain diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2004).  
Moreover, the law requires that arthritis must manifest 
itself to a degree of 10 percent or more within one-year from 
the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2004); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that, although the appellant contends that 
her right knee disability occurred in-service, there is no 
evidence to corroborate the appellant's contention.  
As previously mentioned, the first evidence of arthritis is 
found in the appellant's VA medical records dated in May 
1996, or approximately 4 years after her separation from 
active service.  Therefore, the Board finds that the 
appellant is not entitled to presumptive service connection, 
as the appellant's arthritis, right knee did not manifest 
itself within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

As previously mentioned, the record contains competent and 
credible medical evidence diagnosing the appellant with 
arthritis, right knee in May 1996.  Therefore, the Board 
concludes that the appellant has a current right knee 
disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of an in-service right knee injury.  
For example, the appellant's November 1974 service entrance 
examination records noted that her lower extremities were 
"normal".  The appellant also personally indicated in her 
"Dental Patient Medical History" records dated in May 1988, 
May 1989, June 1990, September 1991, and May 1992 that she 
did not currently or previously have arthritis.  The Board 
additionally recognizes that the appellant's service 
discharge examination records are notably absent from the 
claims file.  However, the appellant's service personnel 
records show that she was discharged from active military 
service in December 1992 as a result of a general court-
martial in April 1990.  As such, the evidence shows and the 
Board finds that the appellant was not discharged from active 
military service due to any right knee disability.  
Therefore, as previously mentioned, the first evidence of a 
right knee injury or disability was in May 1996, or several 
years after the appellant's discharge from active service.

While the appellant contends that her right knee disability 
occurred in-service, there is no evidence to support the 
appellant's contention that she suffered an in-service injury 
or disability.  Therefore, the Board finds that the evidence 
does not establish the requisite in-service injury or 
disease.

Even assuming for purposes of argument that such a service-
incident element could be found, there is no competent 
medical evidence indicating that the right knee disability 
has a nexus to service.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).

The evidence of record consists of service medical records, 
service personnel records, VA medical records, VA 
hospitalization records, VA examination records, private 
medical records, multiple lay statements, Board hearing 
transcript, and the appellant's own statements.  The Board 
has thoroughly reviewed all of the evidence of record and the 
only evidence that addresses the existence of any causal 
connection between her current arthritis, right knee and her 
active military service is her own lay statement.  However, 
the appellant, as a layperson without medical training, is 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and her 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

There exists no reasonable doubt that can be resolved in the 
appellant's favor and the benefit sought on appeal is 
therefore denied.





III.  Initial Rating Greater than 0 Percent for Service-
Connected Uterine Fibroid Tumors

Having carefully examined the evidence of record in light of 
all provisions of applicable law, the Board will grant the 
maximum schedular 30 percent disability rating for the 
appellant's service-connected uterine fibroid tumors.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
appealed the initial rating assigned for her uterine fibroid 
tumor disability, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (2004).

The appellant's service-connected uterine fibroid tumors are 
currently evaluated pursuant to Diagnostic Code 7613.  
38 C.F.R. § 4.116 (2004).  Under Diagnostic Code 7613, 
uterus, disease, injury, or adhesions of, are evaluated as 
follows:

The current 0 percent disability rating requires:

		Symptoms that do not require continuous treatment.

A 10 percent disability rating requires:

		Symptoms that require continuous treatment.

The schedular maximum 30 percent disability rating requires:

Symptoms not controlled by continuous 
treatment.

At this point, the Board is obligated to consider whether an 
initial rating greater than 0 percent is warranted for the 
appellant's service-connected uterine fibroid tumors.  The 
Board has thoroughly reviewed all of the evidence with 
respect to the severity of the appellant's uterine fibroid 
tumors to include, but not limited to, service medical 
records, service personnel records, VA medical records, VA 
hospitalization records, VA examination records, private 
medical records, multiple lay statements, Board hearing 
transcript, and the appellant's own contentions.  However, 
the Board shall focus upon the appellant's most recent VA 
examination records dated in February 2004 as they are 
dispositive of her increased rating claim.

The appellant VA examination records dated in February 2004 
contain a diagnosis of uterine fibroids with dyspareunia and 
dysmenorrheal.  Moreover, the VA examiner also indicated that 
the appellant takes "[birth control pills] to control 
abnormal bleeding", and that surgery has been suggested but 
declined by the appellant.  As such, the Board finds that the 
aforementioned symptomatology more nearly approximates the 
requirements for the maximum schedular 30 percent disability 
evaluation for service-connected uterine fibroid tumors.  
38 C.F.R. § 4.7 (2004).  In awarding the aforementioned 30 
percent disability evaluation, the Board has resolved any 
reasonable doubt in favor of the appellant.  38 C.F.R. § 4.3 
(2004).

The Board additionally notes that it has also duly considered 
the possibility of a disability evaluation greater than 30 
percent pursuant to other potentially applicable Diagnostic 
Codes, to include 7610-7627.  38 C.F.R. § 4.116 (2004).  
However, the competent and credible medical evidence of 
record shows that the appellant's uterus and/or ovaries have 
not been removed and therefore a higher evaluation is not 
warranted in this case.


IV.  Extraschedular Evaluation for Uterine Fibroid Tumors

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2004) for the 
appellant's uterine fibroid tumors has been raised by her 
statements.  She maintains that her service-connected uterine 
fibroid tumors cause significant pain and cramping, the need 
for frequent restroom breaks, and absences from work.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in her claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's 
uterine fibroid tumors.  As such, the appellant is not 
prejudiced by the Board's consideration of this issue.  See 
38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1); 
38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 
19.9, 19.25, 19.29, and 19.31; see also VAOPGCPREC 16-92 
(1992).

For example, the appellant's due process rights are not 
violated by this Board decision because the relevant statutes 
and regulations regarding extraschedular ratings were 
included in the May 2003 statement of the case.  In addition, 
the question of an extraschedular rating is also a component 
of the appellant's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the Board 
does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects her abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on her claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for gynecological disabilities are 
not inadequate.  As fully detailed above, higher disability 
ratings are available for uterine disabilities where specific 
objective criteria are met, such as removal of the ovaries 
and/or uterus.  The appellant does not meet the schedular 
criteria for such a higher disability rating.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; she merely disagrees with the assigned evaluation 
for her level of impairment.



There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  For example, although 
the appellant's employer indicated in July 2004 that there 
have been "times when she have [sic] missed work", such 
statement simply does not show marked interference with 
employment.  In fact, the appellant conceded at her June 2004 
Board hearing that her employer provides her with some leeway 
with respect to her gynecological disability.  (See Board 
Hearing Transcript at 12, June 2004).

The appellant's symptoms consist of pain, cramping, 
dyspareunia, dysmenorrhea, and the need to take birth control 
pills for abnormal bleeding and it is exactly these symptoms 
for which she is being compensated.  In other words, she does 
not have any symptoms from her uterine fibroid tumors that 
are unusual or are different from those contemplated by the 
schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.




ORDER

Entitlement to service connection for arthritis, right knee 
is denied.

A 30 percent disability rating, but no higher, for service-
connected uterine fibroid tumors is granted subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



